Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 08/05/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/05/20 is partially withdrawn.  Claims 10-11 and 13-17, directed to Species I, III, IV, and IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Reynolds (US 8,459,373) was found to be the closest prior art.  Reynolds discloses a cutting system for removing an excess material along a length of a channel constructed using an additive manufacturing process, comprising: a cutter head (Note: the shank of the bit 62 is being considered the cutter head); a cutter blade attached to the cutter head (Note: the machining portion of the bit 62 is being considered the cutter blade); a cutter base 18 connected to the cutter head (Note: collet assembly 18 includes a collet 48 for releaseably receiving and retaining the bit 652 which may be in the form of a grinder, sanding pad, drill bit, drive shaft or the like, Col. 4, Lines 18-25) is configured to and having a cutter base outer surface (Note: the outer surface of collet 48, See Figures 2 and 3) configured to contact an internal surface within the channel to guide the cutter blade against the excess material (Note: the outer surface of the collet 48 is fully capable of contacting the internal surface of a channel being machined) and a drive cable 16 rotatably connected to and configured to rotate the cutter head and the cutter base (Col. 3, Lines 52-61).  Reynolds further discloses wherein the cutter base 18 outer surface has a substantially cylindrical shape (See Figure 2).  Reynolds does not disclose wherein the cutter blade extends radially outward of the cutter base outer surface.  Reynolds further does not disclose a fulcrum having a central hollow portion configured to receive the drive cable along a length of the fulcrum.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Reynolds, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722